Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claims 2-10 are pending. Claims 2 and 6 are amended.

	The present claims are similar to those of previously abandoned application 13/858,595. The claims of this application were reviewed on appeal regarding a 101 rejection of the claims and the rejection was upheld by the board.
	
Response to Arguments
	Applicant’s arguments regarding the 101 rejection of the claims have been considered but are not persuasive.
	Applicant’s arguments are addressed in the modified rejection below.

Claim Objections
	Claims 2  objected to because of the following informalities:   .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 2-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	2. A method in an electronic device, comprising:
in absence of receiving any user ID and password for a first user, establishing a communication session with a workstation and transmitting, 	by at least one processor, to a workstation for the first user, one or more web pages; 	
		receiving, by the at least one processor, a request to open an account on 	an online platform for placing online bets;
		in response to receiving the request to open the account, transmitting, by 	the at least one processor, a request to the workstation to provide via one or 	more web pages identification verification information;
		transmitting, by the at least one processor, to the workstation, terms and 	conditions of the platform;
		receiving, by the at least one processor, an indication that the workstation 	activated a web link on a web page, wherein activation of the web link causes a 	submission of identification information provided by the workstation and signifies 	acceptance of the terms and conditions;
		generating, by the at least one processor, an account decision matrix in a 	memory; 
		generating, by the at least one processor, a credit check rules table in the 	memory;
		searching, by the at least one processor, the account decision matrix and 	the credit check rules table for information that corresponds to an individual;
		while maintaining the communication session in which the indication is 	received and the identification information is submitted, approving, by the at least 	one processor, the request to open an account 	on the platform based at least 	partially on the search of the account decision matrix and the credit check rules 	table stored in the memory;
		responsive to approving the request to open the account on the platform, 	establishing by the at least one processor the account for the workstation 	including establishing a user ID and a password; and
while maintaining the communication session previously established in absence of receiving any user ID and password, through which the indication is received, the identification information is submitted, and the account is established:
transmitting the user ID and the password to the workstation via the maintained communication session,
receiving, from the workstation, a request to login to the established account including the user ID and the password that was transmitted to the workstation, via the maintained communication session, and 
based on authentication [of] the user ID and password, logging the first user into the established account and granting access to the workstation to place bets over the maintained communication session previously established in absence of receiving any user ID and password.

	The abstract idea is a fundamental economic practice similar to the concepts of intermediated settlement in Alice and hedging in Bilski. The concept of establishing an account “is a fundamental practice long prevalent in our system of commerce.” Alice, 573 U.S. at 216. (See decision on appeal of 13/858,595 pg. 10).
	This judicial exception is not integrated into a practical application because the italicized elements represent the application of the abstract idea of establishing an account by adding the words “apply it” with the abstract idea, or mere instructions to implement an abstract idea on computer. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements are either part of the abstract idea or associated with adding the words “apply it” to the abstract idea.
	The added limitations associated with performing the account establishment in a single session are well-understood, routine and conventional. In a first matter, it would be obvious to establish a communication session in absence of receiving a user ID and password since the purpose is to create an account in which a user ID and password is to be established for access to the account. Therefore this limitation is insignificant extra-solution activity as it describes “activities incidental to the primary process…that are merely a nominal or tangential addition to the claim” per MPEP 2106.05(g). Additionally, account creation in a single session is well-understood, routine and conventional. See the following prior art:
Weiss, et al – US 5,866,889 A
Integrated Full Service Consumer Banking System And System And Method For Opening An Account
Abstract
…A system and method for opening a single integrated account for a customer in a single session is also described.
(33) The present invention also provides a system for opening the account at a single session that includes means for collecting data concerning customer's financial and/or investment situation, means for performing a needs analysis based on the data collected, means for displaying account information, means for making recommendations based upon the needs assessment, means for inputting a customer's component selection, means for adding account components to a single account to build a single account that provides all the services desired by the customer and best satisfies the customer's needs, means for performing a credit check, means for determining a single fee based upon services provided, means for authorizing a customer's use of remote access products including means for issuing a bank card and personal identification code; means for identifying missing data and means for prompting the user to enter data that has not been provided. The system also includes means for linking data fields in each component such that once a piece of data is collected, the data is provided to all appropriate data fields. In addition, the system is constructed such that the user can bypass a data field and provide the data later in the session.

Melchione et al – US 5,930,764 A
Sales And Marketing Support System Using A Customer Information Database
Abstract
The system can also include a system for opening an account in a single session that is in communication with the central database, micromarketing centers, central customer information systems and branch systems of the present invention so that data can pass between these systems where legal and appropriate.

McNamar et al – US 7,089,202 B1
(41) In another aspect, the present invention also provides a system for opening the account in a single session that includes the means of gathering the customer's relevant personal information, house cost and market value, current mortgage(s), employment data, and establishing the classes of investment assets to be purchased, the customized home equity loan, the credit history, the preliminary title situation, the life, accidental death and dismemberment component, the portfolio risk component, and the customers preferences for performance benchmarks for notification of the customer and the preferred methods of notifying the customer.

Magruder, et al – US 2003/0149656 A1
Home Asset Management Account
[0009] Lawrence Weiss and Marylou Dowd, Integrated Full Service Consumer Banking System and System and Method for Opening an Account, U.S. Pat. No. 5,866,889 (Feb. 2, 1999) and U.S. Pat. No. 6,131,810 (Oct. 17, 2000) disclose an integrated financial system that includes a single customer account permitting a customer to perform various financial transactions. The account includes banking and brokerage components. A consistent user interface means is provided to allow a customer to access the account from different sources, such as an automatic teller machine, a phone and a personal teller transaction. The account is flexible enough to include a variety of other components, such as a credit card component, a line of credit component, a secured credit component and a money market component. A system and method for opening a single integrated account for a customer in a single session is also described. 

Dixon – US 2011/0220718 A1
ASSOCIATION OF CONTACTLESS PAYMENT CARD PRIMARY ACCOUNT NUMBER
[0078] FIG. 8A is a block diagram of an embodiment of another method for enabling a contactless payment card 310 for use as media fare 250 in transit system 100. FIG. 8A illustrates how a user account may be created before information is read from the contactless payment card 310. FIG. 8A also demonstrates how the creation of the transit user account and the enablement of the contactless payment card 310 as fare media 250 can be done in a single session, without requiring additional steps at a later point in time.
	Claim 6 is directed to an apparatus but is essentially similar to claim 2 in all other aspects and is similarly rejected.
	The dependent claims merely add additional narrowing language to the abstract idea but do not cure the deficiencies of the independent claims.
	As a whole and in combination, the claims do not comprise more an abstract idea being applied by computer and are therefore not representative of a practical application or significantly more than an abstract idea.

	The closest prior art is:
	Greene – 7,778,913 – Online Trading System having Real-Time account Opening
	ABSTRACT: 
     In one embodiment, the online trading system having a real-time account opening process comprises one or more computers coupled to a network.  The computers maintain a brokerage account database, and service web page requests received over the network.  The web pages are preferably configured to implement a real-time account opening (RTAO) process that establishes new brokerage accounts in the account database.  The RTAO process may include (a) obtaining contact information; (b) creating a new record in the brokerage account database for the contact information; (c) obtaining brokerage account application information; (d) updating the new record with the application information; (e) displaying a brokerage account contract; and (f) securing online agreement to said brokerage account contract.  The process preferably 
also includes obtaining funding information to automatically initiate a transfer of funds to the brokerage account.
	The above reference was used in a 103 rejection of the claims in the parent application and the 103 rejection was subsequently withdrawn in view of further claim amendments.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694